ORDER
PER CURIAM.
Jerome Robertson (“Defendant”) appeals from the judgment upon his convictions by a jury of robbery in the first degree, Section 569.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, for which Defendant was sentenced to ten years’ imprisonment and five years’ imprisonment respectively with the sentences to run concurrently. Defendant contends the trial court (1) erred in overruling his motion to suppress and in admitting evidence of the pretrial and in-court identifications, (2) erred in admitting Defendant’s written statement in its entirety where the statement included implications of uncharged crime, and (3) plainly erred in failing to grant Defendant’s motion to disclose the jury record and contact jurors or failing to hold a voir dire examination after Defendant disclosed that jurors saw him handcuffed while being transported.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).